Case 2:20-cv-09794-DSF-AGR Document 11 Filed 04/01/21 Page 1 of 1 Page ID #:78




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

  UNITED AFRICAN−ASIAN                  CASE NO.
  ABILITIES CLUB, et al.                2:20−cv−09794−DSF−AGR
               Plaintiff(s),
                                         Order to Show Cause re
        v.                               Dismissal for Lack of
  NADLAN 6701 FOUNTAIN, LLC, et          Prosecution
  al.
              Defendant(s).




       Generally, defendants must answer the complaint within 21 days after
     service or 60 days if the defendant is the United States. Fed. R. Civ. P.
     12(a)(1).
        In this case, Nadlan 6701 Fountain, LLC failed to plead or otherwise
     defend within the relevant time. The Court orders plaintiff to show cause in
     writing on or before April 16, 2021 why the claims against the non-appearing
     defendant(s) should not be dismissed for lack of prosecution. Failure to
     respond to this Order may result in sanctions, including dismissal for failure
     to prosecute.

       IT IS SO ORDERED.

  Date: April 1, 2021                        /s/ Dale S. Fischer
                                            Dale S. Fischer
                                            United States District Judge
